DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
CONTINUING DATA
This application is a DIV of 15/288,486 10/07/2016 PAT 10464962
15/288,486 is a CON of 14/445,941 07/29/2014 PAT 9493498
14/445,941 is a CON of 13/140,272 08/25/2011 PAT 8835614
13/140,272 is a 371 of PCT/US2009/067775 12/11/2009
PCT/US2009/067775 has PRO 61/122,851 12/16/2008

This office action is in response to Applicant’s amendment submitted October 27, 2021.  Claims 6-7, 9-13, and 15-26 are pending.  

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The rejection of claims 1, 5, and 13 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Christensen is withdrawn.  Claims 1 and 5 have been cancelled and claim 13 was amended to depend from claim 6, which was not rejected.  This was the only rejection remaining in the previous office action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA D BERRY whose telephone number is (571)272-9572. The examiner can normally be reached 9:00-5:00 CST, M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAYLA D BERRY/             Primary Examiner, Art Unit 1623